DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/5/2021.
Claims 1-3, 6-8, 10-11, and 15-17 are amended.
Claims 18-20 are newly added. 
Claims 1-20 are pending.
The Applicant has overcome the rejection of claims 1-12 and 15 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 1/5/2021 with the exception of claim 2. The Examiner maintains the rejection of Claim 2 because it still recites a registered trademark. 

Response to Arguments
The Applicant points out that claims 13-14 have not been rejected in the Office action dated 10/7/2020. Therefore, the Examiner has made this action non-final. 
Applicant's arguments filed 1/5/20201 have been fully considered but they are not persuasive.
The Applicant argues that Colotte fails to disclose “where the charging terminal and external power supply are electrically connected…the control unit invalidates the detection of inhalation by the inhalation sensor and performs only the charging.” Specifically, the Applicant argues that Colotte describes in [0046] that the control unit detects the battery is being charged; that the control unit does not interact in any way with the puff sensor to prevents activation of the heater. Furthermore, the Applicant argues that invalidating the detection of the heater is different from invalidating detection of inhalation by the sensor as claimed. The Examiner has noted the Applicant’s argument but respectfully disagrees. Applicant’s interpretation of the word “invalidate” according to his argument requires “interact[ing] in any way with puff sensor.” The Examiner notes that the instant specification does not explicitly define the word “invalidate.” Therefore, one of ordinary skill in the art would interpret the word “invalidate” under has no force or effect on its normal function of activating the heater, and therefore, invalidates the detected puff.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18-20, the claim limitation “the control unit invalidates the detection of the inhalation by turning off supply of power to the inhalation sensor” lacks written description in the instant specification. Specifically, the instant specification describes “instead of invalidating the operation performed on the operation unit 14 and detection of the inhalation by the inhalation sensor 15, the supply the inhalation sensor 15 may be turned off.” In other words, the instant specification describes that turning off the inhalation sensor is an alternative to invalidating the detection of inhalation by the inhalation sensor, not “the control unit invalidates the detection of inhalation by turning off the supply of power to the inhalation sensor” as claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limitation “Lightning terminal” is indefinite because it is a registered trademark used to identify a particular product. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u). Therefore, claim 3 is rejected for its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Colotte et al. (US 2018/0301915).
Regarding claims 1 and 13-14, Colotte discloses an aerosol-generating system (abstract), a method for controlling the system (Paragraph 19), and a non-transitory computer readable storage medium including software to implement the method (Paragraph 37) comprising:
a housing (1; Fig. 1; equivalent to a power supply unit) including a battery (3; equivalent to a power supply);
charging cable (6; equivalent to an external power supply) connected to a USB port of the system (Paragraph 70; equivalent to a charging terminal connected to the external power supply) located on the right end of the housing (see Fig. 1) for charging the battery (3; Paragraph 71);
an electric heater (4; equivalent to a discharging terminal connected to a load) located on the left end of the housing (see Fig. 1; equivalent to separate from the charging terminal);
a control unit (2; also equivalent to a computer) including a puff sensor (Paragraph 46; equivalent to an inhalation sensor) which normally activates the heater upon detection of a puff of an adult vaper (Paragraph 46; equivalent to configured to detect a request for aerosol generation based on detection of inhalation) and controls the supply of electric power from the battery to the heater (paragraph 67);
the system is in a state where the charging cable is connected to the system and it is possible to supply power through the heater (see Fig. 1); and
 wherein the control unit only allows charging of the battery or operating the heater (Paragraph 43) such that the control unit may detect that the charger is connected to the system and prevents the heater form heating even if the puff is detected (paragraph 46; equivalent to the control unit invalidates detection of inhalation by the inhalation sensor and performs only charging) such that the puff of the adult vaper will not result in an activation of the electric heater and thus a subsequent operation of the heater is prevented by the control unit for as long as the battery is on charge (paragraph 52).
Regarding claim 2, Colotte discloses the charging cable may be a USB type connector or micro USB type connector for charging the battery (Paragraph 45). 
Regarding claim 3, Colotte discloses the housing extends from left to right (see Fig. 1), the charging cable is located at the right terminal (see Fig. 1) and the heater is located at the left terminal (see Fig. 1), wherein the charging cable may be attached anywhere at the housing other than at the mouthpiece (Paragraph 74; includes a side surface). 
Regarding claim 4, Colotte discloses use of a wireless charging such as inductive charging may be employed (Paragraph 45). 
Regarding claim 5, Colotte discloses the control unit discloses a state where the charger is electrically connected to the system (see Fig. 1) and that the control unit may detect that a USB cable is connected to the USB port of the system and prevent the heater from operating (Paragraph 46). 
Regarding the claim limitation “the control unit is configured to suppress the discharging immediately after completion of the charging” this claim limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of Colotte discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the control unit preventing the heater from operating while the USB cable is connected to the USB port (Paragraph 46) would include a situation where the battery is fully charged and still connected to the charger, thereby preventing the heater from operating due to the physical connection of the charger. Therefore, the control unit requires both inhalation and disconnection of the system and the charger (interpreted as an operation different from inhalation) to generate an aerosol. “If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device”. See MPEP 2112.02(I).
Regarding claim 6, Colotte discloses a charging sensor (interpreted as an operation unit) connected to the control circuitry, wherein the charging sensor is configured to detect that the battery is in the charging state (Paragraph 17).
Regarding the claim limitation “the control unit detects operation on the operation unit and the inhalation and generates an aerosol immediately after completion of the charging based on the detection” this claim limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of Colotte discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, activating the heater would only occur when the charging sensor does not detect the battery is in a charging state, and an inhalation is detected. 
Regarding claim 7, the claim limitation “a charger controls charging power input from the charging terminal to the power supply” is interpreted as an intended use of the charger that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of Colotte discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Colotte et al. (US 2018/0301915) as applied to claim 1 above, and further in view of Schennum et al. (US 2017/0222468).
Regarding claims 8-9, Colotte discloses the system as discussed above with respect to claim 1.
However, Colotte is silent as to an operation unit, wherein the control unit detects an operation on the operation unit and the inhalation and generates an aerosol immediately after completion of charging based on the detection; the control unit stops charging in response to detection of a predetermined operation on a user operable operation unit which can be performed in a state where an electric connection between the charging terminal and the external power supply is maintained.
	Schennum discloses a pack for holding and recharging an e-cigarette (abstract) having a dual activation mechanism comprising two separate triggers for causing the re-charging mechanism to begin re-charging the e-cigarette (Paragraph 8) the dual activation mechanism including a toggle trigger from insertion of the e-cigarette, and a monostable trigger by pressing a button (Paragraph 92; interpreted as an operation unit that a user can operate), wherein the triggers de-activate the case (paragraph 91).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charger of Colotte to include a dual activation mechanism as in Schennum in order to obtain the predictable result of de-activing the recharging when both triggers are not activated because the dual activation sequence is helpful if a user accidently drops a foreign body in to the charger and prevents re-recharging unless some further positive action is performed (Schennum; Paragraph 92). 
Regarding claim 10, modified Colotte discloses that the control unit may detect that a USB cable is connected to the USB port of the system and prevent the heater from operating (Paragraph 46). 
Regarding the claim limitation “the control unit requires an operation different from the predetermined operation in order to generate an aerosol after stopping the charging of the power supply” this claim limitation this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of modified Colotte discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the control unit preventing the heater from operating while the USB cable is connected to the USB port (Paragraph 46) would require the disconnection of the system and the charger (interpreted as an operation different from the predetermined operation) to generate an aerosol. 
Regarding claim 11, regarding the claim limitation “the control unit is activated in response an operation on the operation unit performed when the power supply unit is off activates the control unit” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of modified Colotte discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, when the battery of the system does not have any remaining charge, the system is turned off. Activating both of the dual triggers (interpreted as an operation on the operation unit” would allow the battery to charge thereby activating and turning back on the control unit.   
Regarding claim 12, regarding the claim limitation “the control unit restarts charging after stopping the discharging” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a .
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colotte et al. (US 2018/0301915) as applied to claims 1 and 13-14 above, and further in view of Tremblay (US 2015/0181945).
Regarding claims 15-17, modified Colotte discloses the control unit discloses the invention as discussed above with respect to claims 1 and 13-14, where the charger is electrically connected to the system (see Fig. 1) and that the control circuitry may be configured to detect that the battery is in the charging state (Paragraph 17).
However, Colotte does not explicitly teach the control unit and a control step detects an elapse of a predetermined time or a predetermined operation which can be performed in a state where the electric connection between the charging terminal and the external power supply is maintained in order to switch the charging to the discharging.
Tremblay teaches an electronic vaping device (abstract) an electronic cigarette (100) including a controller (160) configured to alter the vapor-providing capability of the electronic cigarette by detecting a vapor-providing capability alteration (VCA) event (Paragraph 77), wherein the detection of internal inputs may correspond to the local VCA events (Paragraph 78) resulting in a regulator (140) cutting off power to the fluid drawing detector (154; Paragraph 88) which is equivalent to refraining from sending a vaporize signal to the vapor producing even if the controller detected a draw from the user (Paragraph 89), wherein the vapor-providing capability of the electronic cigarette may be disabled determining that a depletable resource, such as recharging the battery, is being refilled (Paragraph 166-167), while the electronic cigarette is connected to the charge source (192) of a computer (194; Paragraph 168), and then receive one or more inputs via the user interface (150) in order to detect a VCA event indicating the vapor-producing capability of the electronic cigarette is enabled (Paragraph 169), such as authorization information (750; Paragraph 171). 

Regarding claims 18-20, Colotte is silent as to the control unit invalidates the detection of the inhalation by turning off supply of power to the inhalation sensor.
Tremblay teaches an electronic vaping device (abstract) an electronic cigarette (100) including a controller (160) configured to alter the vapor-providing capability of the electronic cigarette by detecting a vapor-providing capability alteration (VCA) event (Paragraph 77), wherein the detection of internal inputs may correspond to the local VCA events (Paragraph 78) resulting in a regulator (140) cutting off power to the fluid drawing detector (154; Paragraph 88-89) which is equivalent to refraining from sending a vaporize signal to the vapor producing even if the controller detected a draw from the user (Paragraph 90), wherein the vapor-providing capability of the electronic cigarette may be disabled determining that a depletable resource, such as recharging the battery, is being refilled (Paragraph 166-167). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known method of Colotte, which refrains from sending the vaporize signal to the vapor producing element, for the known step of cutting off power the fluid drawing detector as in Tremblay to obtain the predictable result of disabling the production of vapor (Tremblay; Paragraph 88-89) as suggested by Colotte. 









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747